Citation Nr: 9903346	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
Jurisdiction over the case was transferred to the Medical and 
Regional Office Center (MROC) in Wichita, Kansas, in May 
1997.

The Board observes that the veteran, following transfer of 
his case to the Board, submitted further evidence in support 
of his claim, consisting of the report of an April 1998 
psychiatric examination of the veteran by Chester L. Day, 
M.D., and  a May 1998 statement by the veteran's treating 
psychologist.  Along with the newly submitted evidence was a 
statement, dated in January 1999, by the veteran's 
representative indicating that the veteran wished to waive 
MROC consideration of the evidence.  The Board will therefore 
include the newly submitted evidence in its review of the 
veteran's appeal.

The Board notes that the RO deferred, beginning in December 
1990, a decision with respect to the veteran's claim for 
service connection for platelet disability due to exposure to 
Agent Orange, pending promulgation of new regulations.  There 
is no indication that the MROC has since adjudicated this 
issue.  This matter is therefore referred to the MROC for 
appropriate action. 

The Board notes that the issue of entitlement to a total 
rating based on unemployability has been developed for 
appellate consideration but is rendered moot by the Board's 
decision on the veteran's claim for an increased schedular 
evaluation for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of total occupational 
impairment. 

3.  Service connection for skin disability was denied in an 
unappealed rating decision of March 1993.

4.  Subsequent unappealed decisions of August 1993, October 
1993 and April 1994 continued the denial of the claim.

4.  The evidence added to the record since the April 1994 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for skin disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in May 1969.  In January 1997, service 
connection for PTSD was granted, for which the veteran was 
assigned a 30 percent evaluation.  In February 1998 the MROC 
increased the rating assigned to 50 percent disabling.  This 
evaluation has remained in effect since that time. 

VA treatment reports for 1993 to May 1998 disclose extensive 
treatment for psychiatric complaints including flashbacks, 
nightmares, hallucinations, occasional suicidal ideation, 
frequent homicidal ideation, anxiety and intrusive thoughts.  
The veteran denied experiencing delusions.  He was noted to 
tolerate minor stress poorly and to have difficulty with 
controlling his anger, particularly in situations involving 
domiciliary staff members and in connection with his claims 
for disability benefits; the treatment records are negative 
for evidence of actual violent actions.  The veteran was 
periodically compliant with his medications, and his 
psychiatric symptoms improved on those occasions.  On mental 
status examination the veteran's affect ranged from euthymic 
to sad, flat and blunted.  He was consistently alert and 
oriented and appropriately groomed, and his speech was 
usually normal in rate and rhythm.  The veteran's memory was 
largely intact and his thoughts were consistently coherent 
and goal directed, although his judgment ranged from fair to 
impaired.  No evidence of psychosis was identified.  The 
Global Assessment of Functioning (GAF) scores assigned the 
veteran ranged from 40 to 65.  

The treatment reports indicate that the veteran was divorced 
and that while he initially had little or no contact with his 
children, he had recently engaged in attempts to reinitiate 
contact.  The veteran was noted to have isolative tendencies, 
although he interacted appropriately with staff and peers and 
recently formed at least one friendship.  He was described as 
completely independent for activities of daily living.  With 
respect to employability, a staff psychiatrist concluded, in 
February 1998, that the veteran is not currently capable of 
full time employment because of his tendency to decompensate.

Of record is a VA Social Work Summary for the period from May 
1994 to April 1995, which documents that the veteran last 
worked in 1994, although he identified his back disability as 
the primary obstacle precluding employment.  He described a 
history of heavy alcohol abuse, but he averred that he had 
been sober for some time.  He indicated that he did not 
belong to any community organizations and he reported that he 
was not in contact with members of his family, other than his 
children.  On mental status examination the veteran was 
alert, oriented and well groomed, and he maintained good eye 
contact.  He denied suicidal or homicidal ideation, but 
complained of flashbacks and feelings of guilt.

On file is a VA hospital report for May 1994 to June 1994 
which documents admission of the veteran for alcohol abuse.  
The veteran's complaints included flashbacks, nightmares and 
depression, but he denied hallucinations or delusions.  On 
mental status examination the veteran was alert and oriented, 
without suicidal or homicidal ideation.  His memory was 
intact and his judgment was described as fair.  The veteran 
was noted to develop panic attacks during his 
hospitalization.  He was diagnosed with alcohol intoxication 
and abuse, as well as panic disorder and PTSD by history, and 
was assigned a GAF score of 60. 

On file is a VA hospital report for June 1996 to July 1996, 
at which time the veteran presented with a several week 
history of severe flashbacks and nightmares which commenced 
after he had stopped using his medications.  He reported that 
he had recently become depressed, anxious and unable to 
function.  On mental status examination the veteran was alert 
and oriented.  His speech was relevant and coherent but his 
mood was dysphoric.  The veteran admitted to paranoid 
feelings but he denied hallucinations.  He reported feelings 
of guilt, long periods of irritability, poor concentration 
and a history of racing thoughts, but denied suicidal 
ideation.  The veteran's judgment was described as impaired.  
During the course of hospitalization the veteran's symptoms 
improved with medication, he participated satisfactorily in 
group therapy, and he interacted well with staff and peers.  
The veteran was diagnosed with an acute exacerbation of his 
PTSD and with bipolar affective disorder.

The veteran was again hospitalized at a VA facility from 
August 1996 to September 1996 with complaints of service-
related nightmares, insomnia, paranoia, anxiety, depression, 
confusion, hallucinations, flashbacks and feelings of guilt.  
On mental status examination the veteran was alert and 
oriented with appropriate grooming.  His speech was coherent 
and relevant.  His mood was depressed, his affect was labile 
and he was very paranoid.  He denied suicidal ideation.  His 
judgment was described as impaired.  During his course of 
hospitalization the veteran's symptoms slowly improved, 
although he remained anxious.  His treating physician 
concluded that the veteran decompensates periodically, and 
that his improvements have been temporary and his 
hospitalizations frequent.  The physician opined that the 
veteran is therefore unable to be gainfully employed.

On file is the report of a September 1996 VA fee basis 
examination.  At that time the veteran reported that he had 
worked in numerous positions since service, the last in 1993, 
but that he exhibited difficulty in handling any type of loud 
noise due to an exaggerated startle response; he acknowledged 
that he had several physical disabilities which impacted on 
his employability as well.  The veteran stated that he had 
maintained sobriety for five years.  He reported that he was 
divorced and that he tended to isolate himself.  He 
complained of hallucinations, insomnia, nightmares, 
flashbacks, an exaggerated startle reflex and paranoia, and 
he stated that he currently takes medication to control 
depression.  

On mental status evaluation, the veteran was alert and 
oriented, and evidenced good personal hygiene.  His affect 
was mildly constricted and euthymic, but his speech was 
clear, coherent and normal in rate and rhythm, without 
evidence of a thought disorder.  No evidence of 
hallucinations or delusions was identified, and the veteran 
denied any suicidal or homicidal ideation.  His concentration 
was within normal limits and his memory was intact.  The 
veteran was diagnosed with PTSD, and with bipolar disorder 
and alcohol dependence in remission.  The examiner commented 
that the veteran's current difficulty with employment was due 
to back pain and psychiatric disability.  The report of 
another psychiatric examination in September 1996 shows 
diagnoses of PTSD and alcohol dependence in remission.  The 
examiner considered the veteran to be severely and totally 
disabled by his PTSD.

A VA hospital report for October 1996 shows that the veteran 
presented with complaints of homicidal ideation, increasingly 
severe nightmares and severe flashbacks, as well as 
hallucinations, paranoia, severe thought racing, explosive 
feelings and poor impulse control.  He indicated that these 
symptoms developed after he recounted his war experiences to 
his attorney.  On mental status examination the veteran was 
alert and oriented.  He was very apprehensive, his mood was 
very anxious and his affect was labile.  His speech was goal 
directed.  He denied any suicidal ideation.  His judgment was 
described as impaired.  During the course of his 
hospitalization he exhibited continued irritability, but was 
not explosive, and his symptoms improved with medication.  
With respect to the veteran's employability, his treating 
physician explained that the veteran's PTSD symptomatology 
had become worse recently, that the veteran has great 
difficulty with establishing any meaningful interpersonal 
relationships, and that he experiences flashbacks with the 
slightest provocation and decompensates.  The physician 
concluded that the veteran is incapable of gainful 
employment.

On file is a VA hospital report for February 1997, which 
discloses that the veteran was admitted for complaints of 
homicidal ideation.  During the course of hospitalization he 
stabilized, and displayed no evidence of sustained 
uncontrolled anger or markedly acute mood disturbance.  The 
treating physicians noted the absence of any concrete 
evidence of PTSD signs or symptoms, and the examiners noted 
that the veteran was experiencing an acute exacerbation 
apparently related to frustration over his claim for 
disability benefits from VA.  The veteran was discharged with 
a GAF score of 60, although he was not considered capable of 
immediate full time employment.

On file is a March 1997 statement by the veteran's treating 
VA psychologist, which indicates that the veteran was refused 
admission to a PTSD treatment program because of concerns 
that the stress involved in the program might precipitate 
violent behavior by the veteran.

Of record are August 1997 and May 1998 statements by the 
veteran's treating VA psychologist which indicate, in 
essence, that the veteran's PTSD symptomatology includes 
flashbacks, nightmares, avoidance of reminders of Vietnam, 
isolative tendencies, an exaggerated startle reflex and 
insomnia.  In addition, the veteran was noted to frequently 
feel depressed and voice suicidal ideation, and to become 
easily angered.  With respect to the veteran's employability, 
the psychologist concluded that the veteran's PTSD symptoms 
render him unable to either obtain or maintain employment.  
By way of example he reported that the veteran had been 
assigned incentive therapy tasks during his treatment, but 
that he nevertheless was unable to function.

On file is a VA hospital report for February 1998 documenting 
treatment for increased psychiatric symptoms apparently 
related to events involving Iraq.  The veteran's symptoms 
stabilized to baseline during the course of his 
hospitalization, but his treating physicians nevertheless 
asserted that the veteran is incapable of full time 
employment.  The veteran was assigned a GAF score of 60 at 
discharge.

The veteran was afforded an examination by Chester L. Day, 
M.D., in April 1998, at which time he complained of 
flashbacks and hallucinations, although he denied 
experiencing delusions.  The veteran reported that he had 
experienced several flashback-related accidents while 
employed as a truck driver.  He reported a dislike of crowds 
and reported that he isolates himself; he had limited contact 
with his family, but did report having one friend.  He 
indicated that his mood is generally depressed, but he denied 
suicidal ideation.  He also reported sleep difficulties, 
which are alleviated by medication.  On mental status 
examination the veteran was withdrawn and slightly 
suspicious.  His affect and mood were depressed, bland, flat 
and somewhat irritable.  He was oriented, and his speech was 
somewhat unproductive, but goal directed.  His abstraction 
ability was fair and his judgment was intact.  His memory 
functions were intact, although his concentration was 
somewhat decreased.  He reported periods of fatigue and loss 
of interest.  Dr. Day assigned the veteran a GAF score of 35-
40.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1998).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Review of the evidence of record discloses that the veteran 
has not worked for several years, VA treatment records have 
demonstrated the presence of severe and persistent PTSD 
symptomatology, and the veteran has a recent history of 
hospitalizations for his psychiatric symptoms.  In addition, 
recent VA examinations and medical opinions have confirmed 
that the veteran's PTSD symptoms are productive of total 
occupational impairment, and the veteran's treating 
psychiatrist and psychologist in particular have found his 
psychiatric symptoms to have rendered him unemployable.  In 
view of the documented severity and persistence of the 
veteran's PTSD symptomatology, as well as the medical 
opinions that his PTSD has rendered him unemployable, the 
Board is satisfied that the veteran's PTSD is productive of 
total occupational impairment.  Accordingly, the Board 
concludes that a 100 percent disability rating for the 
veteran's service-connected PTSD is warranted under the new 
criteria.  The Board further notes that the veteran also 
meets the former criteria for a 100 percent rating for PTSD 
since the evidence establishes that the disability renders 
the veteran demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


II.  New and material evidence

Service connection for skin disability was denied in an 
unappealed March 1993 rating decision.  Unappealed decisions 
of August 1993, October 1993 and April 1994 continued the 
denial of service connection.  Generally, a claim which has 
been denied in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the April 1994 rating decision, the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, at 284 (1996).

The evidence previously of record included service medical 
records disclosing that the veteran was treated for tinea 
pedis; his discharge examination was negative for evidence of 
skin disability.  The evidence previously of record also 
included postservice medical records reflecting complaints 
and treatment, beginning in 1990, of skin rashes primarily 
affecting the groin area.  The evidence previously of record 
notably did not include a medical opinion which addressed the 
etiology of the veteran's skin disability.

The evidence added to the record includes a September 1995 
statement from a VA physician, which indicates that the 
veteran continues to have problems with tinea cruris and 
tinea pedis contracted during his tour of duty in Vietnam.  
This evidence is clearly new and material, since there was no 
medical evidence previously of record linking the veteran's 
skin disability to his period of service.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim for service connection for skin 
disability is reopened.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the provisions governing the payment of 
monetary benefits.

New and material evidence having been submitted, reopening of 
the claim for service connection for skin disability is 
granted.


REMAND

The Board notes that the RO deferred, beginning in December 
1990, a decision with respect to the veteran's claim for 
service connection for skin disability as due to exposure to 
Agent Orange, pending promulgation of new regulations.  There 
is no indication that the MROC has since adjudicated this 
issue.

With respect to direct service connection for skin 
disability, since new and material evidence has been 
submitted to reopen the claim, the merits of the veteran's 
claim must be evaluated in light of all the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 141 
(1991).  However, before that issue is reached, the Board 
believes that further development, to include additional 
examination of the veteran with requisite opinions, should be 
undertaken.

The Board notes that the veteran apparently is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The records forming the basis for SSA's determination 
are potentially relevant, and should be obtained.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The  MROC should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the MROC should 
attempt to obtain copies of all 
pertinent records which have not 
already been obtained.

2.  The MROC should attempt to 
obtain a copy of any SSA decision 
awarding the veteran disability 
benefits, as well as copies of the 
record upon which the veteran's 
award of SSA disability benefits was 
based, and copies of records 
associated with any subsequent 
disability determinations by the 
SSA. 

3.  Then, the MROC should arrange 
for a VA dermatological examination 
of the veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's skin disability.  All 
indicated studies, tests and 
evaluations should be conducted and 
the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any current 
skin disability is etiologically 
related to a skin disorder noted in 
service medical records or is 
otherwise etiologically related to 
service.  The complete rationale for 
all opinions expressed should also 
be provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner prior to the examination.  
The examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed. 

4.  Thereafter, the MROC should 
ensure that the requested 
development, including the medical 
examination and requested opinions, 
has been conducted and completed in 
full.  Then, the MROC should 
undertake any other indicated 
development and adjudicate the claim 
for service connection for skin 
disability on an Agent Orange basis 
and adjudicate the reopened claim 
for direct service connection for 
skin disability based on a de novo 
review of the record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the MROC should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond before the record is returned to the 
Board for further review.
 
By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified. 

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 15 -


